       Case 3:19-cv-04005-CRB Document 1 Filed 07/12/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10                         NORTHERN DISTRICT OF CALIFORNIA
11
12     Samuel Love,                           Case No.
13               Plaintiff,
                                              Complaint For Damages And
14       v.                                   Injunctive Relief For Violations
                                              Of: American’s With Disabilities
15     O'Reilly Auto Enterprises, LLC, a      Act; Unruh Civil Rights Act
       Delaware Limited Liability
16     Company; and Does 1-10,
17               Defendants.
18
19         Plaintiff Samuel Love complains of O'Reilly Auto Enterprises, LLC, a
20   Delaware Limited Liability Company; and Does 1-10 (“Defendants”), and
21   alleges as follows:
22
23     PARTIES:
24     1. Plaintiff is a California resident with physical disabilities. He is
25   substantially limited in his ability to walk. He is a paraplegic who uses a
26   wheelchair for mobility.
27     2. Defendant O'Reilly Auto Enterprises, LLC owned O’Reilly Auto Parts
28   located at or about 2640 S. El Camino Real, San Mateo, California, in June


                                         1

     Complaint
       Case 3:19-cv-04005-CRB Document 1 Filed 07/12/19 Page 2 of 7




 1   2019.
 2     3. Defendant O'Reilly Auto Enterprises, LLC owns O’Reilly Auto Parts
 3   (“Store”) located at or about 2640 S. El Camino Real, San Mateo, California,
 4   currently.
 5     4. Plaintiff does not know the true names of Defendants, their business
 6   capacities, their ownership connection to the property and business, or their
 7   relative responsibilities in causing the access violations herein complained of,
 8   and alleges a joint venture and common enterprise by all such Defendants.
 9   Plaintiff is informed and believes that each of the Defendants herein,
10   including Does 1 through 10, inclusive, is responsible in some capacity for the
11   events herein alleged, or is a necessary party for obtaining appropriate relief.
12   Plaintiff will seek leave to amend when the true names, capacities,
13   connections, and responsibilities of the Defendants and Does 1 through 10,
14   inclusive, are ascertained.
15
16     JURISDICTION & VENUE:
17     5. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     6. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
       Case 3:19-cv-04005-CRB Document 1 Filed 07/12/19 Page 3 of 7




 1     FACTUAL ALLEGATIONS:
 2     8. Plaintiff went to the Store in June 2019 with the intention to avail
 3   himself of its goods and services and to assess the business for compliance
 4   with the disability access laws.
 5     9. The Store is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     10. The Store has a sales counter where it handles its transactions with
 8   customers.
 9     11. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide an accessible sales counter. While there was a lowered sales counter
11   in the Store, and even though plaintiff explicitly asked to be helped at the
12   lowered counter near the front of the Store, plaintiff’s request was denied. The
13   plaintiff was forced to conduct his transaction at the higher sales counter,
14   which was not accessible to him.
15     12. Plaintiff personally encountered this barrier.
16     13. By failing to provide accessible facilities, the defendants denied the
17   plaintiff full and equal access.
18     14. The lack of accessible facilities created difficulty and discomfort for the
19   Plaintiff.
20     15. The defendants have failed to maintain in working and useable
21   conditions those features required to provide ready access to persons with
22   disabilities.
23     16. The barriers identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the
25   Department of Justice as presumably readily achievable to remove and, in fact,
26   these barriers are readily achievable to remove. Moreover, there are numerous
27   alternative accommodations that could be made to provide a greater level of
28   access if complete removal were not achievable.


                                            3

     Complaint
       Case 3:19-cv-04005-CRB Document 1 Filed 07/12/19 Page 4 of 7




 1     17. Plaintiff will return to the Store to avail himself of its items and to
 2   determine compliance with the disability access laws once it is represented to
 3   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 4   from doing so because of his knowledge of the existing barriers and his
 5   uncertainty about the existence of yet other barriers on the site. If the barriers
 6   are not removed, the plaintiff will face unlawful and discriminatory barriers
 7   again.
 8     18. Given the obvious and blatant nature of the barriers and violations
 9   alleged herein, the plaintiff alleges, on information and belief, that there are
10   other violations and barriers on the site that relate to his disability. Plaintiff will
11   amend the complaint, to provide proper notice regarding the scope of this
12   lawsuit, once he conducts a site inspection. However, please be on notice that
13   the plaintiff seeks to have all barriers related to his disability remedied. See
14   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
15   encounters one barrier at a site, he can sue to have all barriers that relate to his
16   disability removed regardless of whether he personally encountered them).
17
18   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
19   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
20   Defendants.) (42 U.S.C. section 12101, et seq.)
21     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint.
24     20. Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods and services of any
26   place of public accommodation is offered on a full and equal basis by anyone
27   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
28   § 12182(a). Discrimination is defined, inter alia, as follows:


                                               4

     Complaint
       Case 3:19-cv-04005-CRB Document 1 Filed 07/12/19 Page 5 of 7




 1             a. A failure to make reasonable modifications in policies, practices,
 2                   or procedures, when such modifications are necessary to afford
 3                   goods,    services,    facilities,   privileges,   advantages,   or
 4                   accommodations to individuals with disabilities, unless the
 5                   accommodation would work a fundamental alteration of those
 6                   services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7             b. A failure to remove architectural barriers where such removal is
 8                   readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9                   defined by reference to the ADA Standards.
10             c. A failure to make alterations in such a manner that, to the
11                   maximum extent feasible, the altered portions of the facility are
12                   readily accessible to and usable by individuals with disabilities,
13                   including individuals who use wheelchairs or to ensure that, to the
14                   maximum extent feasible, the path of travel to the altered area and
15                   the bathrooms, telephones, and drinking fountains serving the
16                   altered area, are readily accessible to and usable by individuals
17                   with disabilities. 42 U.S.C. § 12183(a)(2).
18      21. When a business provides facilities such as a sales or transaction
19   counter, it must provide an accessible sales or transaction counter.
20      22. Here, accessible sales counters were not provided to plaintiff on the day
21   of his visit.
22      23. The Safe Harbor provisions of the 2010 Standards are not applicable
23   here because the conditions challenged in this lawsuit do not comply with the
24   1991 Standards.
25      24. A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily
27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28      25. Here, the failure to ensure that the accessible facilities were available


                                                5

     Complaint
        Case 3:19-cv-04005-CRB Document 1 Filed 07/12/19 Page 6 of 7




 1   and ready to be used by the plaintiff is a violation of the law.
 2
 3   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 5   Code § 51-53.)
 6      26. Plaintiff repleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 9   that persons with disabilities are entitled to full and equal accommodations,
10   advantages, facilities, privileges, or services in all business establishment of
11   every kind whatsoever within the jurisdiction of the State of California. Cal.
12   Civ. Code §51(b).
13      27. The Unruh Act provides that a violation of the ADA is a violation of the
14   Unruh Act. Cal. Civ. Code, § 51(f).
15      28. Defendants’ acts and omissions, as herein alleged, have violated the
16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17   rights to full and equal use of the accommodations, advantages, facilities,
18   privileges, or services offered.
19      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20   discomfort or embarrassment for the plaintiff, the defendants are also each
21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22   (c).)
23
24             PRAYER:
25             Wherefore, Plaintiff prays that this Court award damages and provide
26   relief as follows:
27           1. For injunctive relief, compelling Defendants to comply with the
28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                              6

     Complaint
       Case 3:19-cv-04005-CRB Document 1 Filed 07/12/19 Page 7 of 7




 1   plaintiff is not invoking section 55 of the California Civil Code and is not
 2   seeking injunctive relief under the Disabled Persons Act at all.
 3       2. Damages under the Unruh Civil Rights Act, which provides for actual
 4   damages and a statutory minimum of $4,000 for each offense.
 5       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 6   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 7
 8   Dated: July 5, 2019              CENTER FOR DISABILITY ACCESS
 9
10                                    By:
                                      ____________________________________
11
                                             Amanda Seabock, Esq.
12                                           Attorney for plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
